


110 HRES 814 IH: Encouraging the elimination of fishing

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 814
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Kind (for himself
			 and Mr. Brady of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Encouraging the elimination of fishing
		  subsidies that contribute to overcapacity in the world’s commercial fishing
		  fleets and lead to overfishing of global fish stocks.
	
	
		Whereas 2,600,000,000 people in the world get at least 20
			 percent of their total dietary animal protein intake from fish;
		Whereas the Food and Agriculture Organization of the
			 United Nations has found that 75 percent of the world’s fisheries are currently
			 overexploited, fully exploited, significantly depleted, or recovering from
			 overexploitation;
		Whereas countries throughout the world are currently being
			 forced to deal with the negative social and economic consequences that result
			 from the overexploitation of crucial fisheries stocks;
		Whereas the global fishing fleet capacity is estimated to
			 be considerably greater than is needed to catch what the ocean can sustainably
			 produce;
		Whereas the United States Congress recognized the threat
			 of overfishing to our oceans and economy and therefore included the requirement
			 to end overfishing in United States commercial fisheries by 2011 in the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of
			 2006;
		Whereas the United States Commission on Ocean Policy and
			 the Pew Oceans Commission identified overcapitalization of the global
			 commercial fishing fleets as a major contributor to the decline of economically
			 important fish populations;
		Whereas the United Nations Code of Conduct for Responsible
			 Fishing clearly articulates that the United States and all countries should
			 take actions to prevent overfishing and excess fishing capacity;
		Whereas scientific studies indicate that subsidies result
			 in fishing activity that is beyond biologically sustainable limits;
		Whereas harmful fishing subsidies encourage
			 overcapitalization and overfishing, support destructive fishing practices that
			 would not otherwise be economically viable, and amount to at least
			 $20,000,000,000 annually, an amount equivalent to approximately 25 percent of
			 the global commercial trade in fish;
		Whereas harmful fishing subsidies are concentrated in
			 relatively few countries, putting other fishing countries, including the United
			 States, at an economic disadvantage;
		Whereas the scope and magnitude of global fisheries
			 subsidies are so massive that eliminating subsidies that contribute to
			 increasing capacity is one of the most significant actions that can be taken to
			 help reverse the decline in global fish stocks;
		Whereas new multilateral trade rules on subsidies that
			 distort production, trade and the sustainability of fisheries resources are
			 necessary to restore global fish stocks to sustainable levels;
		Whereas it is essential that the United States continue to
			 be a world leader in advancing policies to eliminate fishing subsidies that
			 promote overcapacity and overfishing;
		Whereas the United States has represented to the World
			 Trade Organization that a broad prohibition addressing all elements that
			 support fishing capacity is needed to clarify and improve the international
			 trade rules on subsidies; and
		Whereas members of the World Trade Organization, as part
			 of the Doha Development Agenda (Doha Development Round), are engaged in
			 historic negotiations to end harmful fishing subsidies that contribute to
			 overcapacity and overfishing: Now, therefore, be it
		
	
		That the House of Representatives urge the
			 United States to seek, in the Doha Development Round negotiations, effective
			 multilateral agreements to prohibit fishing subsidies that promote—
			(1)overcapitalization;
			(2)overfishing; and
			(3)illegal, unregulated and unreported
			 fishing.
			
